DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s amendment and RCE filed January 28, 2022.  Claims 18-29,31-38 are pending.  Claims 1-17,30 were canceled.

 Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim 25 is rejected under 35 U.S.C. 102(a)(1),(2) as being anticipated by Kim (2019/0157452).
Re-claim 25, Kim teaches (at Figs 2-3; para 19-52; Figs 8-18) a semiconductor structure, which comprises: a substrate 101; at least an nFET region (paragraphs 19 and 26 for source/drain regions doped of with either n-type impurity which is for a FET of n-type or p-type impurity which for a FET of p-type) disposed on the substrate 101, the nFET region including: a bottom source/drain 111 (para 26, Fig 2); one or more vertical fins 110 with one or more metal gates 120 (para 24) extending above the bottom source/drain 111; a top source/drain 145 (Fig 2, para 27) disposed on an upper segment 112 (para 27; Fig 2,15) of the one or more vertical fins 110; and an interlayer dielectric formed 168 (Fig 2, para 30; Figs 14-16, para 44-48) over the nFET region; wherein the upper segment 112 (Figs 2,15; para 47,26-27) of the one or more vertical fins includes implanted n- type dopants (para 47,26-27).
Claim Rejections - 35 USC § 103 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (2019/0157452) taken with Gluschenkov (2018/0277541). 
Kim teaches (at Figs 2-3; para 19-52; Figs 8-18) the semiconductor structure, as applied to claim 25 above and fully repeated herein; Re-claim 35, wherein the upper segment 112 of the one or more vertical fins of the nFET region comprises n-type of a first type dopants (para 26-27; Fig 2; Fig 15, para 47) and wherein the top source/drain 145 comprises n-type dopants of a second-type (paras 26-27,45; Figs 2,15). 
Re-claim 35:  As described above, Kim already teaches n-type dopants of first type and n-type dopant of second type, but lacks mentioning the second type of dopant different from the first type of dopant.
However, Gluschenkov teaches wherein the two different n-type dopants of the n-type field effect transistor region include n-type dopants of phosphorous (P), arsenic (As), and antimony (Sb) (paragraph 74 for P, As, and Sb and/or any combination of p-type and n-type dopants), wherein n-type source/drain region 160 includes n-type dopant of phosphorous (P) (Figs 2-3,10; paragraph 71,56,48); and wherein the two different n-type dopants include phosphorous and arsenic (Figs 10,2; paragraphs 74,51).
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the vertical field effect transistor  of Kim by employing n-type dopants of the first type and n-type dopants of the . 

Claims 34,26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2019/0157452) taken with Liaw (2016/0284712). 
Kim teaches (at Figs 2-3; para 19-52; Figs 8-18) the semiconductor structure, as applied to claim 25 above and fully repeated herein; Re-claim 34, wherein the upper segment 112 of the one or more vertical fins of the nFET region comprises n-type of a first type dopants (para 26-27; Fig 2; Fig 15, para 47) by implanting dopant so that the interlayer dielectric formed 168 (Fig 2, para 30; Figs 14-16, para 44-48) over the nFET region also being implanted with the n-type dopants.
Re-claims 34, Kim teaches the interlayer dielectric comprising the n-type dopants, but lacks also comprising at least one p-type dopant; and Re-claim 26 for two different n-type dopants and p-type dopants
	However, Liaw teaches (at Figs 16-18) at least an nFET region and a pFET region with the interlayer dielectric  106 formed over the nFET region, wherein the upper segment 110 (Fig 17, para 41) is implanted with n-type dopants (para 41 for implanting a combination of different n-dopants, as Re-claim 26), where the interlayer dielectric 106 is also implanted with the n-type dopant during forming of the upper element; and wherein the upper segment 114 and the interlayer dielectric 106 (Fig 18; para 42 for implanting a combination of different p-dopants, as Re-claim 26) are implanted with p-type dopants (para 42) so that the p-type dopant and the n-type dopant is within the interlayer dielectric 106 during forming of the upper elements.
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the vertical field effect transistor of Kim by providing both the nFET region with the upper element having n-type dopants or a combination of different n-dopants and the pFET region with another upper element having p-type dopant or a combination of different n-dopants, where the p-type dopant and the n-type dopant is also implanted within the interlayer dielectric during forming of the upper elements, as taught by Liaw.  This is because of the desirability to form both nFET and pFET for a complementary FET device.
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2019/0157452) and Liaw (2016/0284712), as applied to claims 25,34,26, and further of Gluschenkov (2018/0277541).
Kim and Liaw teach the semiconductor structure comprising the nFET region, as applied to claims 25,26,34 above and fully repeated herein.
Re-claims 27-28: Kim teaches the p-type dopants and n-type dopants, but lacks mentioning two different p-type dopants including gallium and boron (claim 27) and two different n-type dopants including phosphorous and arsenic (claim 28).
However, Liaw teaches (at paragraph 41) n-type dopants including a combination of dopants including phosphorous and arsenic.  Gluschenkov teaches Re-claim 27, wherein the two different p-type dopants of the nFET region includes gallium and boron respectively (Figs 10,2; where n-type source/drain region 160 includes n-type dopant, para 71,56-59,47,60,65,68-74, where alloyed layer 162’ includes Boron and Sn, or Gallium and P; wherein paragraph 54 and Figure 3 shows alloyed layer 152 including p-dopants of (B, Ga, AL, In) formed in the nFET; and wherein paragraph 74 describes p-type dopants of Ga, B, Al, In; n-type dopants of P, As, Sb, and/or any combination of p-type and n-type dopants); and Re-claim 28, wherein the two different n-type dopants of the n-type field effect transistor region include n-type dopants of phosphorous (P), arsenic (As), and antimony (Sb) (paragraph 74 for P, As, and Sb and/or any combination of p-type and n-type dopants), wherein n-type source/drain region 160 includes n-type dopant of phosphorous (P) (Figs 2-3,10; paragraph 71,56,48); and wherein the two different n-type dopants include phosphorous and arsenic (Figs 10,2; paragraphs 74,51).
 Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the vertical field effect transistor of Kim by employing n-type dopants including phosphorous and arsenic and p-type dopants including gallium and boron, as taught by Gluschenkov and Liaw, because these dopants and combination thereof are alternative and art recognized equivalent for substitution and can be combined in forming the source and drain region for the n-type dopants or p-type dopants.


Claims 18,20,24,29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2019/0157452) taken with Liaw (2016/0284712) and Cheng (2017/0317080).
Re-claims 29,18:  Kim teaches (at Figs 2-3; para 19-52; Figs 8-18) a semiconductor structure, which comprises: a substrate 101; at least an nFET region (paragraphs 19 and 26 for source/drain regions doped of with n-type impurity which is for a FET of n-type, i.e. nFET ) disposed on the substrate 101; or at least an pFET region (paragraphs 19 and 26 for source/drain regions doped of with p-type impurity which for a FET of p-type, i.e. pFET), wherein the pFET region includes: a p-type bottom source/drain 111 (para 26, Fig 2); one or more first vertical fins 110 and one or more metal gates 120 (para 24) extending above the bottom source/drain 111; a p-type top source/drain 145 (Fig 2, para 27) surrounded by a top spacer 164 (para 43; Figs 2,13) disposed on the one or more first vertical fins 110; implanted p-type dopants in the p-type top source/drain (para 47,26-27); and an interlayer dielectric formed 168 (Fig 2, para 30; Figs 14-16, para 44-48) over the pFET region; wherein the upper segment 112 (Figs 2,15; para 47,26-27) of the one or more first vertical fins 110 includes implanted p-type dopants (para 47,26-27); and wherein the nFET region similarly includes: a n-type bottom source/drain 111 (para 26, Fig 2); one or more vertical fins 110 and one or more metal gates 1120 (para 24) extending above the n-type bottom source/drain 111; an n-type top source/drain 145 (Fig 2, para 27) disposed on the one or more second vertical fins 110; and an interlayer dielectric formed 168 (Fig 2, para 30; Figs 14-16, para 44-48) over the nFET region; wherein an upper segment 112 (Figs 2,15; para 47,26-27) of the one or more second vertical fins 110 includes implanted n- type dopants (para 47,26-27).  Re-claim 20, wherein each of the p-type top source/drain 145 and the n-type top source/drain 145 are epitaxially grown (para 47; Fig 15).  
Re-claims 18,29:  Kim already teaches the semiconductor structure with the pFET region or the nFET region, lacks having the semiconductor structure comprising both the nFET region and the pFET region; and Re-claim 18 for a shallow trench isolation.
However, Liaw teaches (Figs 24A; Fig 2, para 23) the semiconductor structure comprising both of the nFET region (para 23 for region 62) and the pFET region (para 23 for region 64) so as to form an inverter, wherein a shallow trench isolation region 68 (Fig 24A,2, para 23,39) with an interlayer dielectric layer 106 disposed above the isolation 16 are disposed in the semiconductor substrate between the p-type FET and n-type FET for isolation.  Cheng teaches (at Fig 11, para 58) the semiconductor structure with p-type top source/drain or n-type 
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the vertical field effect transistor of Kim by combining both the nFET region and the pFET region on the same semiconductor substrate with the shallow trench isolation therebeween, as taught by Liaw and Cheng.  This is because of the desirability to provide an inverter for a memory cell, wherein the pFET region and the nFET region are isolated by the shallow trench isolation.
 
Claims 19,31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2019/0157452), Liaw (2016/0284712)  and Cheng (2017/0317080), as applied to claim 29 above.
Kim, Liaw and Cheng teach the semiconductor structure, as applied above to claim 29 and fully repeated herein. 
Re-claims 19,31: Kim teaches the p-type dopants and n-type dopants, but lacks mentioning two different p-type dopants and two different n-type dopants.
 However, Liaw teaches (at Figs 16-18) at least an nFET region and a pFET region, wherein the upper segment 110 (Fig 17, para 41) is implanted with n-type dopants (paragraph 41 for implanting a combination of different n-dopants); and wherein the upper segment 114  are implanted with p-type dopants (Fig 18; para 42 for implanting a combination of different p-dopants).
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the vertical field effect transistor of Kim by employing n-type dopants of two different n-type dopants and p-type dopants of two different p-type dopants, as taught by Liaw, because these dopants and combination of two different dopants thereof are alternative and art recognized equivalent for substitution and can be combined in forming the source and drain region for the n-type dopants or p-type dopants.

Claims 33,36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2019/0157452), Liaw (2016/0284712)  and Cheng (2017/0317080), as applied to claim 29 above, and further of Gluschenkov (2018/0277541). 
Kim, Liaw and Cheng teach the semiconductor structure, as applied to claim 29 above and fully repeated herein; Re-claim 36, Kim teaches wherein the n-type top source/drain is at least partially surrounded by a top spacer 164 (Figs 13-15; para 43-47), the top spacer 164 and the upper segment 112 exposed in the hole H during the implanting of dopants (para 47) so as to include the implanted dopants.
	Re-claims 33,36: Kim teaches the top spacer and interlayer dielectric exposing during implanting to provide the implanted p dopants or n-dopants, but lacks having p-type dopants and n-type dopants.
However, Liaw teaches (at Figs 16-18) at least an nFET region and a pFET region with the interlayer dielectric106 formed over the nFET region , wherein the upper segment 110 (Fig 17, para 41) is implanted with n-type dopants (para 41 for implanting a combination of different n-dopants), where the interlayer dielectric 106 is also implanted with the n-type dopant during forming of the upper element; and wherein the upper segment 114 and the interlayer dielectric 106 (Fig 18; para 42 for implanting a combination of different p-dopants) are implanted with p-type dopants (para 42) so that the p-type dopant and the n-type dopant is within the interlayer dielectric 106 during forming of the upper elements.
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the vertical field effect transistor of Kim by providing both the nFET region with the upper element having n-type dopants or a combination of different n-dopants and the pFET region with another upper element having p-type dopant or a combination of different n-dopants, as taught by Liaw, where the p-type dopant and the n-type dopant is also implanted within the top spacer of Kim during forming of the upper elements.  This is because of the desirability to form both nFET and pFET for a complementary FET device.

Claims 32,37 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2019/0157452), Liaw (2016/0284712)  and Cheng (2017/0317080), as applied to claim 29 above, and further of Gluschenkov (2018/0277541). 

Re-claims 32,37:  As described above, Kim already teaches n-type dopants of first type and n-type dopant of second type, but lacks mentioning the second type of dopant different from the first type of dopant.
However, Gluschenkov teaches wherein the two different n-type dopants of the n-type field effect transistor region include n-type dopants of phosphorous (P), arsenic (As), and antimony (Sb) (paragraph 74 for P, As, and Sb and/or any combination of p-type and n-type dopants), wherein n-type source/drain region 160 includes n-type dopant of phosphorous (P) (Figs 2-3,10; paragraph 71,56,48); and wherein the two different n-type dopants include phosphorous and arsenic (Figs 10,2; paragraphs 74,51).
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the vertical field effect transistor of the references including Kim by employing n-type dopants of the first type and n-type dopants of the second-type different from the first type, as taught by Gluschenkov, because these dopants are alternative and art recognized equivalent for substitution and can be combined in forming the source and drain region for the n-type dopants. 

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2019/0157452), Liaw (2016/0284712)  and Cheng (2017/0317080), as applied to claim 29 above, and further of Gluschenkov (2018/0277541).
Kim, Liaw and Cheng teach the semiconductor structure, as applied above to claim 29 and fully repeated herein; Re-claims 21-23, Kim teaches wherein the upper segment 112 of the one or more vertical fins of the nFET region comprises n-type of a first type dopants (para 26-27; Fig 2; Fig 15, para 47) and wherein the top source/drain 145 comprises n-type dopants of a second-type (paras 26-27,45; Figs 2,15). 

However, Liaw teaches (at paragraph 41) n-type dopants including a combination of dopants including phosphorous and arsenic.  Gluschenkov teaches Re-claim 21, wherein the two different p-type dopants of the nFET region includes gallium and boron respectively (Figs 10,2; where n-type source/drain region 160 includes n-type dopant, para 71,56-59,47,60,65,68-74, where alloyed layer 162’ includes Boron and Sn, or Gallium and P; wherein paragraph 54 and Figure 3 shows alloyed layer 152 including p-dopants of (B, Ga, AL, In) formed in the nFET; and wherein paragraph 74 describes p-type dopants of Ga, B, Al, In; n-type dopants of P, As, Sb, and/or any combination of p-type and n-type dopants); and Re-claims 22-23, wherein the two different n-type dopants of the n-type field effect transistor region include n-type dopants of phosphorous (P), arsenic (As), and antimony (Sb) (paragraph 74 for P, As, and Sb and/or any combination of p-type and n-type dopants), wherein n-type source/drain region 160 includes n-type dopant of phosphorous (P) (Figs 2-3,10; paragraph 71,56,48); and wherein the two different n-type dopants include phosphorous and arsenic (Figs 10,2; paragraphs 74,51).
 Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the vertical field effect transistor of Kim by employing n-type dopants including phosphorous and arsenic and p-type dopants including gallium and boron, as taught by Gluschenkov and Liaw, because these dopants and combination thereof are alternative and art recognized equivalent for substitution and can be combined in forming the source and drain region for the n-type dopants or p-type dopants.


Allowable Subject Matter
Claim 38 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Amendment  
Applicant's Amendment filed January 28, 2022 and remarks thereof with respect to claims 18-29,31-38 have been considered but are moot in view of the new ground(s) of rejection.

					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822